 HENRY .BtDI)I PtBII A(' I IONS. INC.'Henry F. Budde Publications. Inc. and Office and Pro-fessional Employees International nion, AFL-CIO, ocal 3. Case 20 CA 14011Max 14. 1979DECISION AND ORDERBY MI.MBntRS JENKINS, MURPIIY, AN1) TR I SI)AI.IOn February 14, 1979. Administrative Law JudgeRichard D. Taplitz issued the attached Decision inthis proceeding. Thereafter. Respondent filed excep-tions and a supporting brief, and General Counselfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefkand has decided to affirm the rulings, findings. andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent. Henry F. BuddePublications, Inc.. San Francisco. California. its offi-cers, agents. successors, and assigns. shall take the ac-tion set forth in the said recommended Order.DECISIONSIAIEMIMI 1() IlHE (CASIRl(HARI) D. TAPI.Ir. Administrative l.aw Jduge: Thiscase was heard at San Francisco. California. on November21, 1978. The charge was filed on August 9, 1978. by Officeand Professional Employees International Union. AFLCIO Local 3. herein called the Union. The complaint is-sued on September 13, 1978. alleging that tlenry F. BuddePublications. Inc.. herein called Respondent or the Com-pany, violated Section 8(al(5) and (I) of the National I.aborRelations Act, as amended.IssueThe primary issue is whether Respondent violated Sec-tion 8(a)(5) and (1) I of the Act bN refusing the Uinion's re-quest for wage rate information relating to two summerinterns under circumstances where the Ulnion needed thatillnforllmation inl processing a grie.alnce under an outstandingcollectisrc-bargaining agreement.All parties were given 'full opportunitx to participate. tointroduce relevant evidence, to exalilne anld cross-examinewitnesses. to argue oralls, and to ile hriefs. Briefs, : hichhave been carefulls considered. were filed nll behalf of the(ieneral ('ounsel and Respondent.UIpon the entire record ofl the case and fronl nlm: ohbserxa-tion of the witnesses and their delmleanor. I mlake the flllo -ilg::'INI)INiS ( I'( I1. Il I t SNI SS ()lI RI SPiNt)I NIRespondent, a (Califrnia corporation with its place ofbusiness in San Francisco. Caliirnia. is engaged in thepublication of a newspaper. During the calendar year pre-ceding issuance of complaint. Respondent received grossresenules in excess of $200.000: and during the same periodit advertised nationalll sold products and subscribed to in-terstate news sers ices. T'he complaint alleges. the answeradmits, and I find that Respondent is an emplo\er engagedin commerce within the meaning of Section 2(6) and 7) ofthe Act.I. 111L IABOR ()R(OANI/AII)N iN\()iI 1t)The union is a labor organization withilln the meaning ofSection 2(5) of( the Act.111. Ill Al I il(;il 1) NI AIR I ABOR PRA( I SA. BiaAtcrilndRespondent, which is a , holl, owned subsidiar of' lartIlanks C(omlmunications, publishes a newspaper known asthe San F:rancisco Progress. or man3! ears Respondenthas had a contractual bargaining relationship with thenion.' he current contract is eflective from September I.1977. through August 30. 1980. Ihe recognition clause ofthat contract reads as tfllows:.Article I(hi The EmploNer herebh recognizes the Union asthe exclusive bargaining agent for editorial personnelemplosed at the Employer's newspaper publishingplant in San F:rancisco. 'California. Editorial personnelincludes those salaried persons who gather, report, re-search and analze local news: ho write eatures.captions and headlines: as well as those who edit andmake-up pages. his provision excludes all other em-I he conmplainl lleges. he answer admills. and I tind that the I mln isthe elusie reprcsenlittle iof Resplindent', ermphee In the lolirh.ing .ap-propriate hargalnlng unitAll editori.al emiplo c'. dspla, ds.ertising emphloxce,. :awied depart-ment emplohrees. ;Idx rtlsring les dep.arltment cmplh'.ee, anId generaloffice cemplhoee, ciplo, ed h! the emplher at Iti S.tia I :rancco lac ilt.excluding glards aindl supcrixls r s idelnetl 1ii the \cl242 NLRB No. 44243 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees, guards and supervising editors as defined inthe Act. Said recognition refers to National Lahor Re-lations Board Case No. 20-RC- 1 1633. It is agreed thatno additional supervising personnel will be employedto replace the existing situations.In the event of a layoff of the following editorialpersonnel or their replacements, the Employer agreesnot to use students, free lancers or stringers to performtheir work: Daniel Borsuk, Richard Brill, Carol Kroot.and Eileen Maloney.The contract also contains a union-security clause and aprovision requiring Respondent to notify the Union whennew employees covered by the agreement are hired. Thecontract states that temporary employees shall enjoy all theprivileges of the agreement on a pro raul basis, that theyshall be required to pay a union permit fee up to 90 days.and that after 90 days of continuous employment they shallbe considered permanent employees, at which time they arerequired to join the Union. There is no provision in thecontract relating directly to interns.For at least the last 4 years, Respondent has participatedin an internship program. Under that program studentsfrom universities work in a newspaper's editorial depart-ment. Respondent usually has three or four interns a year.and each intern normally works for a period of 6 to 8weeks. It is an opportunity for students pursuing an educa-tion in journalism to get some practical experience. In somecases the student receives college credit for the experience.There is a formal program in which the university takespart in the internship program and a voluntary internshipwhere the college has no such program. Respondent doesnot offer employment to students upon completion of theirinternship programs. Before the summer of 1978. internswho worked for Respondent did a good deal of filing andoffice work before being assigned to a regular reporter onspecific stories. They had little independence and wereclosely guided by the reporters. Those interns wrote only alimited number of stories that were used by the paper. InMay 1978, Marcus Elliott became probationary managingeditor of the newspaper, and in August 1978 the positionbecame permanent. In the summer of 1978 he began tomake more use of the interns. He sent them out by them-selves and relied on their judgment and expertise in the wayhe would have with an experienced reporter. He did notassign them to breaking stories because they were not usedto meeting deadlines. Although the interns' stories were of-ten rewritten, and the interns did not meet all the standardsof regular reporters, the interns were involved with report-ing in the same manner as were other reporters. The internswho worked in 1978 turned out much more work than theprevious interns.Scott Knies and Kim Clark worked at the newspapers asinterns from June through the end of August 1978. Clarkwas a voluntary intern, as the university she attended didnot have an internship program. Knies had a substantialbackground in journalism, and his exposure was nearly thatof a reporter with I year's experience. He learned quickly,and one of his last articles could be used with only a minoramount of editing. During his internship he wrote nine sto-ries which were edited and then published under his ownbyline. Four of those stories had front page news value.Clark's work took more rewriting. but she wrote four storieswhich. alter being edited, were published under her byline.In the past interns had written only one to three bylinestories during an internship. Knies and Clark did little ifany clerical work, and they had more independence thanpast interns. They used company telephones to get informa-tion for stories and used the company typewriters to writetheir stories. Past interns did not have the same privileges.They did layoutwork which involved placing stories andphotographs in dummy sheets, while past interns had notdone that work.B. Thle Griealnce and the Request /or IformnationOn about July II 1978. the Union's assistant shop stew-ard, Daniel Borsuk. asked Respondent's managing editor.Marcus Elliott. what status Knies and Clark had within theeditorial department and whether there was compensation.Elliott answered by saying that they were interns. Borsukthen went to Union Representative Reeva Olson and toldher that Knies and Clark had been employed and weredoing editorial work. He said that he thought they wereprobably interns, but that he was concerned because theywere doing the same kind of work that the editorial employ-ees did. He also told her that the Union had not been noti-fied of their hire as required by the contract, and that theywere not union members.On July 18. 1978. Borsuk filed a grievance.2The griev-ance alleged that Respondent violated various articles ofthe contract and stated:The publisher has failed to notify the Union that ScottKnies and Kim Clark were employed to perform workcovered b the collective bargaining agreement. Theyare performing editorial functions within the scope ofthe bargaining unit without receiving the appropriatepay.The action requested in the grievance was:That Scott Knies and Kim C('lark be paid appropriaterates called for b the agreement, retroactive to theirdate of hire, and that they be required to become unionmembers and/or pay union fees.The contract contains a grievance procedure which culmi-nates in binding arbitration. The grievance clause covers"questions or disputes arising from the interpretation or ap-plication of the provisions of this Agreement which are notadjusted satisfactorily between the parties signatory heretoOn July 28. 1978. representatives of the Union and Re-spondent met to discuss the grievance. Olson. Chief Stew-ard Samuels. and Assistant Steward Borsuk represented theUnion. Kevin Lindgren of the Western Newspaper Indus-trial Bureau and Respondent's business manager Gary Ber-linger represented Respondent. Olson told the companyrepresentatives that Knies and Clark had been employed byRespondent to do bargaining-unit work within the editorialdepartment. that the Company had not notified the Union2 At a subsequent meeting Respondent complained that the grievanceshould have been signed by the chief steward, Jerrf Samuels, rather than byBorsuk. A substitute grievance uv.as then filed which was signed by Samuels.244 HENRY F. BUDDE PUBLICATIONS, INC.of their employment as required by the agreement, and thatthey were not being paid according to the appropriate scalecalled for in the agreement. She requested that they be paidaccording to the appropriate contract scale and that they berequired to join the Union pursuant to the terms of theunion-security clause. There was a general discussion aboutthe merits of the grievance, with Berlinger taking the posi-tion that there had been interns in the past and that thegrievance was invalid. Olson and Borsuk spoke about howpast interns had worked under the guidance of bargaining-unit members while the two interns in question worked in-dependently. Olson also said that the work Knies and Clarkwere doing could deprive reporters of overtime that theywould otherwise be paid. Olson said that the Companycould have up to 1,000 interns if the work was not covered.On two occasions during the discussion Olson asked howmuch Clark and Knies were being paid. On both occasionsLindgren refused to tell her. Olson said that Knies andClark were doing bargaining-unit work, and that the Unionneeded the information to process the grievance. At the endof the meeting Olson said that it appeared that they weredeadlocked, and that they would have to proceed to arbi-tration.' Respondent has continued in its refusal to supplythe information and has taken the position that it has noduty to do so.In late October 1978, Olson spoke to Lindgren about se-lecting an arbitrator. Olson asked whether Lindgren wouldfollow his past practice of requiring one arbitration on thequestion of arbitrability and a separate arbitration on themerits. Lindgren said that he would let her know. LaterLindgren called back and told her that the Company wasgoing to take the same position, and that there would haveto be two different hearings.As of the date of the hearing, the arbitration was sched-uled for December 14, 1978. The parties have not informedme as to the outcome of the arbitration or whether it tookplace.Before the incident in question the Union had never com-plained to the Company about the use of interns.Olson testified that the Union needed the pay informa-tion requested at the July 28 meeting in order to process thegrievance and to decide how to pursue it. She averred thatif the information disclosed that Knies and Clark werebeing paid according to contract scale, the Union woulddrop its demand with regard to pay but would continue itsgrievance with regard to enforcement of the union-securityclause.The General Counsel took the position on the record thatthe Union needed the information to process the grievancewhether Knies and Clark were in the bargaining unit.C. Analysis and ConclusionsAn employer has an obligation to provide informationthat is needed by a union for the proper performance of itsI The above findings are based on a composite of the testimonies of Olson,Borsuk, and Berlinger. All were credible witnesses, and most of their testi-mony was in substantial accord. Berlinger testified that the union represent-ative did not comment on the need for the information except for Olson'sremark that the Company could have up to 1,000 interns. I believe thatOlson had a more detailed recollection of the discussion. Where there is adiscrepancy between the testimonies of Olson and Berlinger, I credit Olson.duties as the bargaining representative of the employersemployees. A grievance procedure is part of the continuouscollective-bargaining process, and an employer must fur-nish a union with information necessary for the union topolice its contract and intelligently process grievances. Withregard to the relevancy of the information, a discovery-typestandard is used, and the information must be furnishedupon the probability that the desired information is rel-evant for the union to carry out its responsibilities. Poten-tial relevancy is sufficient. N.L.R.B. v. Acme Industrial Co.,385 U.S. 432 (1967);' Amphletr Printing Company, 237NLRB 955(1978); Temple-Eastrex, Incorporated, et al., 228NLRB 203 (1977), enforcement denied 579 F.2d 933 (5thCir. 1978). Where the information sought covers such mat-ters as the wages of employees within the bargaining unit,the information is presumptively relevant. Curtiss-WrightCorporation, Wright Aeronautical Division v. N.L.R.B., 347F.2d 61, 69 (3d Cir. 1965). Ohio Power Company, 216NLRB 987, 991 (1975), enfd. 531 F.2d 1381 (6th Cir. 1976).Where the information relates to nonunit employees, thepresumption of relevancy is no longer warranted, and therelevancy must be established. Curtiss-Wright Corporationv. N.L.R.B., supra. See also Times-Herald, Inc., 237 NLRB922(1978). However, the fact that information relates inpart to nonunit employees is no defense to an allegationthat the information was not supplied where the informa-tion is relevant and necessary for the policing of a contractand the intelligent processing of an outstanding grievance.Temple-Eastex, Inc., supra.'In the instant case, counsel for the General Counsel sug-gests in his brief that even if Knies and Clark were nonunitemployees, the information sought would be relevant forthe Union to evaluate whether an erosion of bargaining-unit work was taking place. However, the complaint is verynarrowly drafted. It alleges that the information requestedwas relevant and necessary in order to assist the Union inprocessing grievances. The only grievance in question is theone filed on July 18, 1978, relating to Knies and Clark. Asfound below, Respondent had an obligation to furnish therequested information because it was relevant and neces-sary in order to allow the Union to police the contract andintelligently process the outstanding grievance. It is there-4 In discussing the need for information to intelligently process a griev-ance, the United States Supreme Court in the Acme case at pages 438-439held:Far from intruding upon the preserve of the arbitrator, the Board'saction was in aid of the arbitral process. Arbitration can function prop-erly only if the grievance procedures leading to it can sift out unmerito-rious claims. For if all claims originally initiated as grievances had to beprocessed through to arbitration, the system would be woefully overbur-dened. Yet, that is precisely what the respondent's restrictive viewwould require. It would force the union to take a grievance all the waythrough to arbitration without providing the opportunity to evaluate themerits of the claim.' The expense of arbitration might be placed uponthe union only for it to learn that the machines had been relegated tothe junk heap. Nothing in federal labor law requires such a result.I See Fafnir Bearing Co. v. N. LR.B., 362 F.2d 716, 721: "By prevent-ing the Union from conducting these studies [for an intelligent appraisalof its right to grievel, the Company was, in essence, requiring it to playa game of blind man's bluff."In denying enforcement of the Board's Order, the court of appeals heldthat the grievance issue had not been fully litigated at the trial and that, inany event, there was no showing of relevance in the particular circumstancesof that case.245 D[)I('ISI()NS ()1: NA IO()NAI I ABR RA IIONS BOARI)fore unntcessarN to consider mnltters that are not specili-call> alleged in the complaint. (. N. I.R. _. i'tple-I:a.cx, Inc.. 579 F.2d 933, 936 (5th ('ir. 1978).'I he grievance in question was keNed to the assertion thatKnies and ('lark were covered by the contract that theI lnion had a duty to administer, and that they were subjectto the wage scales, the union-security clause, and otherterms ol that contract. It was not a rivolous grievance. ''hecontract does cover temporary emploNees. Respondent can-not exclude employees from contract coverage by merelNcalling them interns rather than temporary employees. Thenomenclatulre is simply one factor to he considered iheUnion may or ma not he able to convince an arbitratorthat Knies and ('lark performed functions that are moreequatlable to temporary reporters than to student interns.That is a question for the arbitrator to decide under thegrievance procedure. The question of their coverage is notbefore me. The only issue filr me to decide is whether theUnion is entitled to certain information with regard to theprocessing of that grievance. The Union is entitled to anyinformation necessary for it to evaluate the merits of thegrievance and to pursue the grievance. The alilotlit paid toKnies and Clark is relevant i'r that purpose. 'The contractcovers salaried persons who perform certain work. I theintfrmation discloses that Knies and ('lark were receivingno compensation, an argument can be made to the arhitra-tor that they are not covered by the contract. Such infornia-tion might lead the Union to decide not to pursue the griev-ance. I the information discloses that Knies and ('larkwere being paid according to the contract rate, the Unionwould be in a position to drop at least that part of' its griev-ance claim. Though not the controlling factor the amountof pay may be one among many items to consider in evailu-ating the job responsibilities of Knies and ('lark.In the Board's proposed l)ecision and Order in Sa/is-1,Store. Ilncorporatedl, D 4574, Houstonl Texas ('ase 23CA 6451, the Board stated:a Union may properly seek information concerningsuch excluded categories as supervisors if it is shown tobe necessary to determine whether certain individualsbelong in the unit and have not been improperly desig-nated and excluded as supervisors.In the instant case, the Union is seeking inl'ormation whichhas at least potential value in enabling it to evaluate andprocess its grievance. The grievance ultimately goes to thequestion of whether certain individuals belong under thescope of the contract and whether they have been improp-erly excluded from contract coverage because Respondentdesignated them as interns. I find that the Union is entitledto the information sought and that Respondent violatedSection 8(a)(5) and (I) of the Act b refusing to furnish it.^ In that case the Board issued a proposed )ecision and Order because ofthe death of the first Administrative Law Judge who heard the case prior tissuance of the Administrative Law Judge's D)ecision Exceptions can be iledto the proposed decision, and I hase not considered that proposed decisionas binding precedent However. the logic of some of the Board's dtica i ttlcase is wortlh considering. See also G(dihe Store%. Inc.. t aL 227 N RB1251(1977); (Curtis-Wrigh (orporliruion .V i.R.., 347 F- 2d 61 3d (r.1965)\. I i i-HI I 1- l t NI AIR ABI()R PRA( IS UIPON( ()IMIIR(I I he activities of Respondent set forth in section III,above. occurring in connection with the operations of Re-spondent described in section I. above, have a close, inti-mate. and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the reeflow of commerce.V. Il RMII)Ylalving found that Respondent has engaged in certainufltir labor practices, I shall recommend that it he orderedto cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of' the Act.CO()NCIIUSIO(NS ()I LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The ftllowing unit is appropriate for the purpose ofcollective bahrgaining:All editorial emplosees, display advertising employeesclassified department employees. advertising sales de-partment employees and general office employees em-ploNed bh the EImploer at its San Francisco acility,excluding guards and supervisors as defined in the Act.4. 'lhe Union is the exclusie bargaining representativeof Respotndent's employees in the above-described unit.5. Respondent refused to bargain in violation of Section8(a)(5) anid l I) of the Act bh refusing. in the context of thegrie tance procectire, to honor the lnion's request for wageinforilation rclating to Scott Knies and Kim Clark.6. Ihle aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of' Iact and conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORIDER?T'he Respondent, HenrN F. Budde Publications, Inc., SanFrancisco. ('alifornia, its officers, agents, successors, and as-signs, shall:1. ('ecase and desist from:(a) Reftising t bargain collectively with Office and Pro-fessional [I:mployees Internattional Union, AFL ('10. Local3, b refusing upon request to supplN relevant informationneeded by said Union to represent the employees in thefolloving bargaining unit:7 In the eent no exceptions are filed as provided b Sec. 1)2.46 of theRules and Regulations of the National I.abor Relations Board. the findings.conclusions, and recommended Order herein shall, as provided hy Sec.102.48 of the Rules and Regulallion,. be adopted by the Board and becomeits findings. conclusions. and Order, and all objections thereto shall bedeemed swaived for all purposes.240 I1.NRY 1 FI1 D)I) Pt II('A IO()NS. INC(AIll editorial I ploe ces. displa? adLs erlNisng eItIploeCs.classitied departmlent emplo\ees. adsertising sales de-partnCent empllloees and general otlice emplol \ces eil-plosed hb the Flmploser at its San IFranicisco taiilit,excluding guiards and supervisors s defined in tile Ac.(h) In a like or related manner intereriig ith. re-straining. or coercing emsploeces in the exereise ot the rightsguaranteed them in Section 7 of the Act.2. ake the liollo, ing ,afirmnatie action to eflctulate thepolicies of' the Act:(a) Furnish. upon request. to said Ilnion the inftrrnalionnecessary to determine the amount it paid to Scott Kniesand Kim Clark hile the, worked at the San F:ranciscoProgress during the summer of 1978.(h) Post at its San Francisco. ficilit\ copies of the at-tached notice marked "Appendix."' Copies of( the notice. onftrms provided by the Regional Director for Region 20,after being duly signed bh Respondent's authorized repre-sentative. shall he posted by it imllediiatel I uponl receiptthereof, and he maintained for 60 consecuLtive da;\ t1here-after. in conspicuous places, including all places where no-tices to emplosees are cuIstomarily posted. Reasonable stepsshall be taken hb the (ompan\ to insure that said noticesare not altered. defaced. or covered by ans other material.(c) Notify the Regional I)irector for Region 20. in writ-In the evenl thai this Order is enforced by a Judgment of a United Statescourt of appeals. the words in the notice reading "Posled bh Order of theNational Labor Relations Board" shall read "Po;ted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."ing .within 20 da;s froim the daite of this ()rtder. hat stepsit has takell to comply herewith.APPkN I)1 XNo(II( 'I o FiP)I )IISP()SIFI I ()RDI R (1I HIt}NAsII(NAl i.\lRt)R AlIll)S BH)ARI)An Agenc of tile Ilnlte St;ltes (ioernimentIi N Il I)ol reftuse to hbargin collcctsel' skiil Of'-lice ;Ild Prolessiona l Imployees Interlnatlonal t:niOn.l\1, ('1(). local 3. bh retusinL upon request to supplrele\anti inorlationI needed b said unillo to represelitthe emploees in the tillowing bargainiig unit:;\Il editoril Cnempoees. ispla\ adiNertlisiln eplo -ees, classitied department employ sees. ad, ertisingsales department employees and general office em-plo!ees elmploed bh the Fmlpl)!er aIt its Siln 1-rtn-cisco facilitl, excluding guards and supersisors asdefined in the Act.Wl: II I NOI in an\ like or related manner interlerevith, restrain. or coerce emploxees in the exercise ofthe rights guaranteed theri in Section 7 ol' the Act.WI ,ilt furnish, upon request. to said union theiniorllmationll necessar\ to determine the amount wepaid to Scott Kllnes alid Kim ('lark vhile the workedat the San Francisco Progress duiring the summer of1978I1 NR I .: Bt )1) P)l B1I( AtIIONS', I( .247